448 F.2d 1396
78 L.R.R.M. (BNA) 2639, 66 Lab.Cas.  P 12,152
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.TELEDYNE REPUBLIC MANUFACTURING, Respondent.
No. 71-1193.
United States Court of Appeals,Sixth Circuit.
Oct. 26, 1971.

Bernard Levine, N. L. R. B., Assistant Regional Atty., Region 8, Washington, D. C., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Washington, D. C., on the brief, for petitioner.
Arthur A. Kola, Cleveland, Ohio, John J. Adams, Squire, Sanders & Dempsey, Cleveland, Ohio, on the brief, for respondent.
Before BROOKS, MILLER and KENT, Circuit Judges.

ORDER

1
This cause came on to be heard upon the record on appeal and the briefs and arguments of counsel.  Upon due consideration thereof and the facts as set forth in the record, and the report of the case, 185 N.L.R.B. No. 129, it appears to this Court that while the members of the panel might have reached a different conclusion the findings and order of the Board are supported by substantial evidence on the record as a whole and should be enforced.


2
Now, therefore, it is ordered that the order of the Board be and it is hereby enforced.